Case 5:20-mj-01160-RBF Document 3 Filed 09/24/20 Page 1 of 4



                                                               FILED
                                                        September 24, 2020
                                                        CLERK, U.S. DISTRICT COURT
                                                        WESTERN DISTRICT OF TEXAS

                                                                       cd
                                                     BY: ________________________________
                                                                             DEPUTY
               Case 5:20-mj-01160-RBF Document 3 Filed 09/24/20 Page 2 of 4




    AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT

                  I, James Phillips, being duly sworn, depose and state:

                         INTRODUCTION AND AGENT BACKGROUND

         1.       I make this affidavit in support of an application for the issuance of a criminal

complaint authorizing the arrest of THOMAS BENTON GAGE in San Antonio, Bexar County,

Texas.

         2.       I am an investigative law enforcement officer of the United States within the

meaning Title 18, United States Code (U.S.C.), Section 2510 (7), that is, an officer of the United

States who is empowered by law to conduct investigations of and to make arrests of offenses

enumerated in Title 18, U.S.C. § 2516.

          3.      I am a Special Agent of the United States Drug Enforcement Administration (DEA)

and have been so employed since 1997. My responsibilities include the investigation of possible

criminal violations of the United States Narcotics Laws (Title 21, United States Code), the Money

Laundering Control Act (Title 18, United States Code), the Bank Secrecy Act (31 U.S.C. Section

5311, et. seq.), and related offenses. As a Special Agent of the DEA for approximately twenty-

three years, I received extensive basic training at the U.S. Drug Enforcement Law Enforcement

Training Center in Quantico, Virginia and other venues. This training covered all aspects of

narcotics investigations. I have also attended professional training covering various aspects of

financial investigations, including money laundering and asset forfeiture.

         4.       I have personally directed or assisted in numerous narcotics and money laundering

investigations. I have also participated in the execution of search and/or seizure warrants on

businesses, residences, safe deposit boxes, and vehicles. I am submitting this affidavit in support


                                                   1
            Case 5:20-mj-01160-RBF Document 3 Filed 09/24/20 Page 3 of 4




of an application which seeks the issuance of a federal criminal complaint authorizing the arrest

of THOMAS BENTON GAGE in San Antonio, Bexar County, Texas.

       5.      I have personally participated in the investigation of the offenses alleged in this

affidavit along with other task force officers and special agents, and I am thoroughly familiar with

the information contained in this affidavit through personal investigation, knowledge and

observations made by me during the course of the investigation. Based upon my investigation

and my familiarity with the facts, and based upon the collective information obtained by

investigative officers and agents, I know the evidence will show the following:

       6.      Special Agents, Task Force Officers and Diversion Investigators for the Drug

Enforcement Administration (DEA) are conducting an investigation into the illegal diversion of

pharmaceutical controlled narcotics by THOMAS BENTON GAGE.                      In support of this

application, Affiant alleges the following.

       7.      On August 12, 2019, a CVS Pharmacy, located inside of a Target store at 5355

West Loop 1604 North, San Antonio, Texas 78253, reported to the San Antonio Police Department

that their pharmacist, THOMAS BENTON GAGE, stole pharmaceutical controlled narcotics and

other merchandise while working. The controlled narcotics stolen by GAGE were Hydrocodone-

acetaminophen 10-325mg tablets and Oxycodone 20mg tablets; both Schedule II narcotics of the

Controlled Substance Act (CSA).

       8.      On August 12, 2019, management of CVS and Target interviewed GAGE about

the stolen narcotics and merchandise. During the interview, GAGE admitted and confessed to

stealing 300 Hydrocodone-acetaminophen 10-325mg tablets and three Oxycodone 20mg tablets.

GAGE stated that during 2016, GAGE suffered from chronic back pain and was prescribed

Hydrocodone-acetaminophen for his pain. When the prescription ended, GAGE’s back pain still

                                                 2
Case 5:20-mj-01160-RBF Document 3 Filed 09/24/20 Page 4 of 4
